RENDERED: MARCH 19, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-1305-ME

KIMBERLY ANN ANGULO (NOW                                              APPELLANT
KIMBERLY ANN SHARPE)


                  APPEAL FROM KENTON FAMILY COURT
v.                HONORABLE DAWN M. GENTRY, JUDGE
                        ACTION NO. 16-CI-00473


MIGUEL ANGEL ANGULO; A.A.,
A MINOR CHILD; AND V.A., A
MINOR CHILD                                                            APPELLEES


                                OPINION
                        VACATING AND REMANDING

                                   ** ** ** ** **

BEFORE: COMBS, LAMBERT, AND K. THOMPSON, JUDGES.

LAMBERT, JUDGE: In this post-dissolution action, Kimberly Ann Angulo (now

Sharpe) (the mother) has appealed from the July 24, 2019, order of the Kenton

Family Court denying her motions to transfer physical custody and to modify

parenting time and the primary residence of her minor children, A.A. (child 1) and

V.A. (child 2) (collectively, the children). She contends that the family court
abused its discretion in denying her requests for the children to testify at the

hearing in this matter or by avowal, by denying her request to return the children to

her, and by considering improper evidence. Because we hold that the family court

abused its discretion in refusing to permit the children to testify and by adequately

supporting its decision with substantial evidence, we vacate the order on appeal.

             The mother and Miguel Angel Angulo (the father) were married in

November 2001 in Kenton County. Two children were born of the marriage, child

1 (born in 2005) and child 2 (born in 2010). The parents separated in February

2016, and the father filed a petition to dissolve the marriage the following month.

The family court appointed a guardian ad litem (GAL) to represent the children’s

interests. Residential custody of the children was disputed, and dependency,

neglect, and abuse (DNA) cases were filed for both children in mid-2016. A trial

was held on October 20, 2016, where both parties testified. By order entered

November 7, 2016, the family court granted the parents joint legal custody with the

father having physical custody. The court set the matter for review on January 6,

2017, and ordered the mother to obtain a psychological evaluation by a qualified

psychiatrist or psychologist prior to that date and to follow the orders of the

examining physician. Both were ordered to attend parenting classes and to not

have direct contact with each other. An intermediary was to be used to

accommodate exchanges of the children. As to a 2010 domestic violence petition,


                                          -2-
the court found insufficient evidence to establish that an act of domestic violence

had occurred that day. But it opted to enter a mutual temporary restraining order

that neither party commit further acts of abuse or violence.

              The mother subpoenaed the children to testify at the January 6, 2017,

hearing, and the GAL moved to quash the subpoena. In the event the children

were permitted to testify, the GAL requested that the court determine the

competency of the children with the parents excluded. After the January 6th

hearing,1 the court entered a calendar order in which it ordered the children to

remain with the father as residential custodian for the remainder of the current

school year, then transfer to the mother’s residential custody on June 1, 2017. The

parenting time schedule was to flip to the father having three weekends per month

with the mother as residential custodian, as long as she had sold the house and

obtained suitable housing. The children were to attend school in the mother’s

school district for the 2017-2018 school year. Neither party was permitted to use

corporal punishment. The parties were to complete parenting classes by June 1,

2017, and pay the GAL fees. The mother was ordered to undergo her

psychological evaluation by April 30, 2017.




1
  Judge Lisa Bushelman was the original judge assigned to this case. After she left the bench,
various special judges presided until Judge Dawn M. Gentry was appointed to the position and
took over the case. Judge Michael Foellger presided over the January 6, 2017, hearing, and he
signed the calendar order.

                                              -3-
               On February 28, 2017, the family court entered supplemental findings

of fact and conclusions of law.2 In this order, the court addressed the mother’s

motion for extension to obtain a psychological evaluation, noting that this

evaluation and suitable housing were pre-conditions to the physical custody change

it had ordered. The court indicated that it had met in chambers with the children

during the January 6th hearing:

               4. The Court met in chambers with the 2 minor children
               involved herein, A.A. and V.A., and learned of their
               wishes with regard to their parents and the custodial
               arrangement. The Court will order what the minor
               children requested, and, therefore, the Court Orders that
               the father shall retain physical custody of the minor
               children with the visitation arrangement currently in
               effect, until the end of the school year, or approximately
               June 1, 2017. Thus, the mother shall continue to have 3
               weekends per month as parenting time with the children
               pursuant to Paragraph 5 of this Court’s Order of
               November 7, 2016. Conditioned upon the mother
               obtaining an acceptable psychological evaluation and an
               appropriate and suitable residence for the minor children,
               physical custody shall be transferred to the mother
               effective June 1, 2017 and shall continue therewith
               during the school year 2017-2018. The parties are
               hereby to mediate all additional parenting time, as well as
               summer parenting time, for the 2017 summer and
               thereafter, including vacation and holiday parenting time.



2
  By this time, Judge Gentry was the presiding judge in this case and signed this order. A letter
in the record to Judge Gentry from counsel for the father indicates that he had prepared the
decree and findings in response to the ruling of January 6th, noting that Judge Foellger was no
longer on the bench and that the mother’s counsel of record at the hearing had been replaced.
Counsel for the father and the GAL were the only persons – apart from the parties – present at
the hearing who were still involved in the case.

                                               -4-
The decree of dissolution was entered by separate order on March 20, 2017.

               On April 7, 2017, the mother filed a status report and notice of

compliance. She indicated that she had begun the process to sell the marital

residence and had undergone a psychological evaluation with Dr. Donald Brewer

the previous month. Dr. Brewer’s handwritten report was attached, in which he

noted the mother was not at risk to herself or others and did not recommend any

treatment. The father objected to the report because it did not indicate that any

objective testing was performed. He noted the mother’s history of bipolar disorder

for which she refused treatment. In a separate filing, the mother filed a certificate

showing that she had completed the Nurturing Parenting Program at Family

Nurturing Center in April. In May 2017, the mother filed a notice that she was

relocating to an address in Cincinnati, Ohio.3

               Also in May, the mother filed a motion to hold the father in contempt

for various issues, including his failure to provide proof that he had completed the

parenting classes and one of the children’s school absences and tardiness. She said

that the father had moved the children to Louisville in 2016 without permission of

the court and that he had not added her as an approved parent with their school for

the 2016-2017 school year as ordered. The father had also refused to allow her to



3
  The mother did not ultimately move to Cincinnati. Rather, she later testified that she moved to
a home up the street from the marital residence.

                                               -5-
speak with the children on the telephone during the week. By a separate filing, the

mother indicated that the marital home was in foreclosure and scheduled to be sold

at public auction. She was also remaining compliant with the court’s order to seek

a psychological evaluation by continuing her counseling at North Key.

             In his own status report, the father objected to the anticipated change

of physical custody, arguing that the mother had not completed a satisfactory

psychological examination or provided evidence of an acceptable home. He also

questioned the viability of the court’s order that the children should return to the

mother’s physical custody. The children expressed a desire to return to their old

school with their friends. In light of the sale of the marital residence and in the

event the mother had not established a new residence in the same school district,

they may not have been returning to their prior school. In a separate filing, the

father also objected to the mother’s notice of relocation, noting the court’s desire to

return the children to their old school district in Kenton County as being the basis

for the original order. He therefore sought a ruling that he could retain physical

custody of the children for the 2017-2018 school year.

             The court held a hearing on the parties’ motions on May 26, 2017, and

entered an order on June 22, 2017. The court ordered that the children would

attend school in the father’s school district for the 2017-2018 school year and that

the parenting schedule would remain as it was currently set. The court noted that


                                          -6-
one of the children had an issue with tardiness while attending school and directed

the father to work with the local Cabinet for Health and Family Services to ensure

the tardiness did not continue. The mother was to be listed as an approved parent

with the children’s schools. The mother sought reconsideration of this order,

which was denied.

             On July 3, 2017, the mother filed an ex parte motion for emergency

custody, citing one of the children’s exposure to pornography at a cousin’s home

while the father was exercising parenting time as well as the father’s history of

drinking on a daily basis and methamphetamine use. In his response, the father

admitted that the child had been exposed to pornography, but he asserted that he

had taken steps to remedy the situation and that he had not had alcohol in a long

time and had never used drugs. He also argued that the mother had failed to

establish that she was psychologically fit. By a separate motion, he moved to limit

the mother’s parenting time. The court scheduled a hearing on the motions.

             In November 2017, the mother filed an affidavit to supplement her

emergency motion. In the affidavit, the mother detailed that the children were

inappropriately dressed for the weather at the September 1, 2017, hearing, and they

had not bathed in five days. She stated that the father had not given one of the

children medication for an ear infection, had not taken the children to the dentist,

and did not take one of the children for her 6th Grade shots. She claimed that he


                                         -7-
was giving the children Melatonin every night, and his loud sexual intercourse with

his girlfriend would wake and scare the children. The children’s tardiness and

absences from school continued, and he would not allow the mother to have

nightly phone calls with the children as ordered by the court. The mother still

sought modification of the children’s primary residence.

             Following a continuation of the hearing on November 21, 2017, the

court ordered the mother to undergo a full psychological examination. Her

parenting time was to be supervised pending the results of the examination and

further court hearings. The court denied the motions to change custody and to

suspend or supervise the father’s time. Both parties were found in contempt for

failing to pay the GAL fees as ordered. The court entered a calendar order

followed by a written order, which was entered on December 19, 2017.

             The mother filed another emergency ex parte motion to enforce court-

ordered, supervised parenting time on December 19, 2017, as she had not seen the

children since the hearing in November. The court denied the emergency motion

and set the matter for a hearing. The court entered an agreed order the same month

providing that the Children’s Law Center would be appointed as the GAL for the

children.

             In June 2018, the mother filed another emergency motion to suspend

the father’s parenting time with the children. In an attached affidavit, the mother


                                         -8-
claimed that the children had a history of urinary tract infections and E-coli in their

urine while with the father. The father refused to give the children the prescribed

antibiotics to treat the infections, and he did not provide adequate feminine hygiene

products for child 1. The children would prepare dinner for themselves without

adult supervision, and the father’s girlfriend would walk around in thong

underwear. The children were often hungry and left alone for extended periods of

time, including in the father’s car while he worked. The father objected to the

motion, noting that the mother had made “wild accusations” about what the

children had told her. The court denied the emergency motion and scheduled a

hearing for later that month.

             The mother subpoenaed both children to testify at the hearing,

although they did ultimately not testify. At the conclusion of the hearing, the court

entered a calendar order on July 2, 2018, related to the parents’ behavior as to the

children. They were to ensure the children’s hygiene was properly addressed and

that hygiene items were available. They were also to ensure the children were fed.

The court entered an agreed order on July 31, 2018, ordering that the mother’s

parenting time with the children would be unsupervised and that the parties were

not to discuss the case or speak in a derogatory manner about the other parent

within the hearing of the children.




                                          -9-
             In August 2018, the mother filed a motion related to the remaining

issues in their dissolution action, including property division and debt allocation,

and requested that physical custody of the children be transferred to her pursuant to

the court’s previous order or that the court modify parenting time and the

children’s primary residence to her. The mother claimed the father often left the

children with third-party babysitters overnight and refused to permit her to care for

them instead. In addition, the father refused to sign the necessary forms to permit

her to be added as an approved parent at the children’s schools. The parties agreed

to attempt to mediate these issues before a trial.

             The mother subpoenaed the children to testify at the August 28, 2018,

hearing. The GAL moved to quash the subpoenas due to the late notice and

because they would have nothing to testify to regarding the mother’s completion of

the psychological evaluation. The court scheduled a trial date for November 15,

2018. The father indicated in a pre-hearing filing that he would call the children as

witnesses at the trial. The GAL again objected to the children testifying.

             Prior to the start of the November 15th hearing, the parties discussed

several issues. Counsel for the father moved to exclude any testimony with regard

to the children prior to the December 2017 order. This hearing, he argued, should

be limited to events that had occurred since that time because the court should or

could have considered earlier events when it entered its order in December 2017.


                                         -10-
Counsel for the mother pointed out that the court had not heard from the children

since January 6, 2017, in an in camera setting. The court granted the father’s

request and would not permit the entry of testimony or evidence prior to November

21, 2017 (the date of the hearing at which evidence was introduced).

             When discussion of the preliminary matters was completed, the

mother presented her case. She first called licensed psychologist Dr. Jeff

Schwerzler. He met with the mother on December 1, 2017, for an evaluation. As

part of his evaluation, he spoke with the father and GAL and reviewed reports and

court records. He reported that the mother was experiencing situational anxiety

due to the custody issues. Once the issues were resolved, the anxiety would lessen.

After speaking with the father, who mentioned his concerns about the mother’s use

of diet pills, anger during the marriage, and inappropriate conversations with the

children, Dr. Schwerzler said much of this was confirmed by watching earlier court

proceedings. He did not believe the mother had bipolar disorder based upon his

evaluation. His ultimate diagnosis was adjustment disorder with anxiety and

depressive mood. He believed she would benefit from psychotherapy to deal with

her anxiety and learn how to behave appropriately during times of stress. She did

not have any serious mental disorders. Dr. Schwerzler testified that in an

addendum to his report, he included his review of additional medical records, court

records, and his conversation with the GAL. His conclusions did not change after


                                        -11-
considering the additional information. When he talked with the mother, she

expressed concerns about the children’s well-being in their current living situation

and alluded to physical abuse and domestic violence by their father. He did not

investigate any of the mother’s allegations related to the children. He believed the

mother was honest throughout the process, noting that the testing contained

questions to evaluate whether she was faking. Dr. Schwerzler had not been asked

to, and did not perform, a custodial evaluation.

             The mother next sought to call child 1 as a witness. The GAL

objected to the testimony of the children, noting that they had already testified.

The issue to be decided in the hearing was whether the parenting schedule should

be reversed, for which the mother introduced the evidence that she had undergone

a psychological evaluation. There was no need for either child to testify. The

GAL argued it was not fair for the children to be required to testify and take sides

in this adult argument. The father joined in the objection. The mother argued that

they were also before the court on the emergency motion she filed in June 2018, in

which there were allegations of neglect and abuse. Without the children’s

testimony, the court would not get an accurate picture of what was happening to

them. It had been over a year since the children had been before the court, and

permitting them to testify would eliminate any hearsay objections. The mother

brought up reports the children made to the nurse practitioner, which led her to


                                         -12-
make a report to the Cabinet for Health and Family Services. Both the GAL and

the father pointed out that a DNA case was not filed as a result. However, the

GAL did disclose that the children had told him that they wanted to live with the

mother. But the GAL went on to say that this was not necessarily in their best

interests. The father accepted as a stipulation that the children told the GAL they

wanted to live with the mother. The court asked the father if there were any

pending DNA cases in Jefferson County, where he resided, and he said there were

not. The GAL stated that he had not seen the fear the mother reported, nor had he

received a report of abuse from the mother or the father. After considering these

arguments, the court sustained the GAL’s objection to the children’s testimony and

noted in the record the stipulation that the children wanted to live with the mother.

             Following this ruling, the mother asked the court to permit her to enter

the children’s testimony by avowal to preserve the issue for appeal. The father

argued that the mother could proffer the information the children would provide

rather than requiring them to testify. To put the children on the witness stand

would defeat the purpose of the ruling. The court would have discretion based on

the age of the witnesses to determine whether their testimony would be competent.

The mother argued that there was no motion to determine their competency. When

the mother argued that the children were being harmed by not being permitted to

present their testimony and be heard, the court replied that there were other


                                        -13-
avenues to take, such as the filing of DNA petitions, which had not been done.

The GAL stated that he was not seeking a competency hearing and suggested that

the parties brief the issue of whether the mother should be permitted to introduce

the children’s testimony by avowal. The court permitted the parties to do so and

set a continuation date for January 24, 2019.

             The hearing resumed on January 24, 2019, as scheduled. The mother

testified first. She lived in Florence, Kentucky, at a residence close to where the

marital residence was, meaning that she lived in the same school district the

children had previously attended. The mother testified extensively about issues

with the father, including that he had moved the children to Louisville and a new

school without her knowledge or approval. She reported the children’s hygiene

issues and the multiple infections the children had in their urinary tracts and

vaginal areas. She had not approved the father’s decision to change their medical

provider. She also expressed concerns about the father’s girlfriend, the food

situation, and child 1’s cutting behavior.

             The mother testified that she had obtained a psychological evaluation.

The mother testified by avowal that she had undergone two evaluations, the first by

Dr. Brewer. She also testified about the court-ordered parameters for this

evaluation, including that the examiner be licensed. After her avowal testimony

was completed, the mother went on to state that she had followed all orders with


                                         -14-
respect to the evaluation she was required to obtain in order to get residential

custody. The other condition was that she have safe living conditions. She

currently lived in a house with three bedrooms. She was the only resident of the

house, excluding the children, who lived there on weekends. The father agreed to

stipulate that the housing was suitable, which the court accepted.

              We note that the father objected on hearsay grounds multiple times

during the mother’s testimony. Also during the mother’s testimony, the court

indicated that it would not be changing residential custody of the children based on

the “checking of a box” but rather would be considering the current situation of the

children and their best interests. Towards the end of that day of the hearing, the

mother raised the issue of taking the children’s testimony by avowal, which had

been briefed since the last hearing date but not ruled on by the court. The court

indicated that the motion was denied and it would enter a written order. Counsel

stated that she would be taking the depositions of the children to proffer this

testimony.4

              The hearing continued several months later on July 2, 2019. Prior to

the hearing, the father filed a motion to compel the parties to attend co-parenting

education and work out a parenting schedule. He also moved the court to continue



4
 We are not aware that these depositions were taken as they were not included in the record on
appeal.

                                             -15-
the hearing. The GAL did not object to the motion, although the mother did

object. The court proceeded with the hearing, and the mother continued her

testimony as to what had happened since the last hearing date. The father

stipulated that he had moved again in Louisville, but he had not notified the mother

or the court of this move as he was court-ordered to do. The mother expressed

concern about the multiple moves the father had made. She had placed both

children in counseling.

             The father testified next. He discussed the children’s education and

health, including taking the older child to counseling. He believed the children

should attend school in his school district, and he expressed concern about the

mother’s anger as evidenced in her text messages. He wanted to focus on the

children and provide them with stability. The father testified about child 1’s

inappropriate use of social media, which he was keeping tabs on. He expressed

concerns about the children living with the mother during the school year based on

the mother’s anger issues. He admitted that he had blocked the mother from

sending him text messages at times. And he admitted that he had unilaterally

decided to switch the children’s schools without seeking approval from the mother.

             On July 24, 2019, the court entered an order ruling on the pending

motions. The court indicated that it had reviewed the prior hearing and made the

following findings:


                                        -16-
            1. The minor children have been residing in Louisville
            with their father for over three years.

            2. The children have expressed a desire to live with their
            mother.

            3. Court takes Judicial Notice of 16-J-1024-001, 002,
            003 and 16-J-1025-001, 002, 003.

            4. Due to the [mother] residing in Kenton County and
            [the father] residing in Jefferson County, the parties are
            unable to exercise shared parenting with the minor
            children.

            5. [The mother] made allegations that the children
            suffered numerous vaginal infections. [The mother]
            alleged the infections were a result of [the father] not
            ensuring the children were receiving proper hygiene.
            There were no medical records produced to substantiate
            any of these allegations.

            6. [The mother] alleged [the father] was physically
            abusing the minor children. There were no records
            introduced to substantiate these allegations. The Cabinet
            for Health and Family Services has taken no action in
            Kenton County nor Jefferson County as it relates to these
            allegations.

            7. The children spend the majority of the summer with
            [the mother.]

            8. It is in the children’s best interest to continue to attend
            school in [the father’s] school district.

            9. [The mother shall] complete a mental health
            assessment as previously Ordered by this Court.

The court made the order final and appealable, and this appeal now follows.




                                        -17-
             On appeal, the mother argues that the family court erred in not

permitting the children to testify, in not permitting the children’s testimony to be

taken by avowal, in not permitting the children to return to the mother, and in

considering improper evidence from prior to November 21, 2017. The father did

not choose to file a brief, although the GAL filed a brief on behalf of the children

urging this Court to uphold the family court’s decisions regarding the children’s

testimony. The GAL did not address the merits of the court’s ultimate ruling that

the children were to stay with the father for the school year.

             For her first argument, the mother contends that the family court erred

in failing to permit the children to testify at the hearing, even with protections in

place. The father, below, and the GAL argued that the children should not have to

testify because they had previously testified before the court.

             In general, “[e]very person is competent to be a witness except as

otherwise provided in these rules or by statute.” Kentucky Rules of Evidence

(KRE) 601(a). KRE 601(b) provides that “[a] person is disqualified to testify as a

witness if the trial court determines that he:”

             (1) Lacked the capacity to perceive accurately the matters
             about which he proposes to testify;

             (2) Lacks the capacity to recollect facts;

             (3) Lacks the capacity to express himself so as to be
             understood, either directly or through an interpreter; or


                                          -18-
             (4) Lacks the capacity to understand the obligation of a
             witness to tell the truth.

KRE 611(a), in turn, provides the court with the discretion to “exercise reasonable

control over the mode and order of interrogating witnesses and presenting

evidence” in order to:

             (1) Make the interrogation and presentation effective for
             the ascertainment of the truth;

             (2) Avoid needless consumption of time; and

             (3) Protect witnesses from harassment or undue
             embarrassment.

             In support of her position, the mother relies upon this Court’s opinion

in Coleman v. Coleman, 323 S.W.3d 770, 772 (Ky. App. 2010), overruled by

Addison v. Addison, 463 S.W.3d 755 (Ky. 2015), in which we held “that it was

error to exclude the child’s testimony without a preliminary examination by the

trial judge to determine her competency[.]” Because a competency hearing was

not requested or held, the mother asserts that the family court committed reversible

error. However, the GAL points out that the Supreme Court of Kentucky

overruled Coleman in Addison v. Addison, 463 S.W.3d 755 (Ky. 2015), and

extensively addressed this issue:

                    Lydia explains that before trial she requested that
             S.A. and M.A. be allowed to testify as to their wishes
             regarding their custodian and parenting time. The trial
             court declined to interview the children in chambers.
             Lydia does not dispute that a decision to interview the

                                        -19-
children in camera pursuant to KRS 403.290(1) lies
within the trial court’s sound discretion, but argues that
neither KRE 611 nor KRS 403.290(1) can be interpreted
to exclude a child when called as a witness by a party in a
custody proceeding. The Court of Appeals agreed.

      The Court of Appeals explained that “while KRS
611 gives the court the discretion to ‘protect’ the
witnesses from undue harassment or embarrassment, it
does not afford the court the discretion to unilaterally
exclude the testimony of the only other two witnesses to
the events at issue when they were not found to be
incompetent to testify.”

        The Court of Appeals relied upon its earlier
decision in Coleman v. Coleman, 323 S.W.3d 770 (Ky.
App. 2010). In Coleman, the mother asked to call her
ten-year-old daughter to testify at a hearing on a change
of custody motion. The trial court denied the request,
based upon its concerns about the child’s age, the
pressure of testifying and putting the child in a position
of having to choose between her parents. The trial court
also denied the mother’s request to permit the child’s
testimony by avowal or to conduct an interview in
chambers. Coleman found no abuse of discretion in the
trial court’s refusal to interview the child in chambers,
because the language of KRS 403.290(1) is discretionary;
however, the Court concluded that it was error for the
trial court to exclude the child’s testimony without first
having determined her competency:

      Leahman v. Broughton, 196 Ky. 146, 244
S.W. 403 (1922) . . . . makes clear that
      anyone may testify as long as they are
      deemed to be competent. However, under
      KRE 611(a)(3), the trial court retains
      discretion to ‘exercise reasonable control
      over the mode and order of interrogating
      witnesses and presenting evidence so as to


                           -20-
       . . . [p]rotect witnesses from harassment or
       undue embarrassment.’ KRE 611(a)(3).

       ....

       [I]t was error to exclude the child’s
       testimony without a preliminary
       examination by the trial judge to determine
       her competency . . . under KRE 601 . . . .
Id., at 772.

       We disagree. Leahman did not involve child
custody or parenting time. Leahman involved an action
for an alleged wrongful forcible assault made upon the
child’s mother. The mother had testified that her then-
five-year-old daughter was present at the time and saw
what occurred. At the time of trial, the child was eight
years old. She was examined by the court out of the
jury’s presence and substantially corroborated her
mother’s version of the facts which was in conflict with
the defendant’s; however, the child’s testimony was
excluded because the trial court determined that she was
incompetent due to her age. The former Court of
Appeals concluded that the trial court erred in excluding
the child’s testimony which was reasonably intelligent
for her age.

       The reason given for the disposition of the
       courts in modern times to widen the rule
       relating to the competency of witnesses,
       including infants . . . is that the essential
       thing in the conduct of litigation is for the
       tribunal to have before it the facts of the
       case, and that as few obstructions should be
       thrown in the way of obtaining them as
       possible, leaving it to the jury or other
       tribunal passing upon the facts to protect the
       interest of the opposing litigant by giving
       such credence to the offered testimony, even

                            -21-
       to rejecting it entirely, as the circumstances
       show it deserves.
Id., at 405.

        The trial court had the facts of this case before it.
As Kevin explains, “the testimony of the children would
offer nothing to the [trial] Court in determining the
children’s best interest. The [trial] Court had the benefit
of countless hours of interviews of the children by the
GAL and the two psychologists.” Lydia notes the
protections of KRE 611(a)(3) and that the General
Assembly took measures to protect children by providing
a specific mechanism for the trial court to ascertain the
child’s wishes in KRS 403.290(1). That is true. The
General Assembly wisely left the decision to interview a
child in chambers to the sound discretion of the trial
court. We also believe that the decision to permit a child
to testify in a proceeding involving custody or visitation
should be left to the sound discretion of the trial court.
To hold otherwise would render the protection afforded
by KRS 403.290(1) meaningless. “The elementary
principles of humanitarianism are so strongly against the
placing of a child between its parents that we feel a trial
court should have a wide latitude in protecting the child.”
Parker v. Parker, 467 S.W.2d 595, 597 (Ky. 1971).

       As the Court of Appeals eloquently stated in C.T.
v. F.T., No. 2007-CA-001452-ME, 2008 WL 5215939, at
5 (Ky. App. 2008):

       [W]e do not condemn but rather applaud the
       court for using its discretion to disallow
       testimony from two young children who
       were clearly traumatized by the enduring
       drama of their parents[ʼ] divorce.
       Furthermore, it appears that the GAL
       adequately advocated for his clients’ best
       interests without subjecting them to yet
       another “expert” interview that is not

                            -22-
                    required by law. The GAL and the court
                    had the benefit of numerous opinions from
                    experts as well as other witnesses to form
                    their assessment of a then eight-year-old boy
                    and five-year-old girl. Their young age and
                    the pressure applied by Mother severely
                    diminish, if not completely obscure, the
                    value of their opinions or testimony. The
                    continued pursuit by Mother to put her
                    children directly in the “line of fire,” only
                    further proves the soundness of the family
                    court’s judgments.

             To the extent that Coleman holds that a trial court must
             permit a child to testify in a proceeding involving
             custody or visitation, unless that child is incompetent to
             testify, Coleman is overruled.

Addison, 463 S.W.3d at 763-64 (footnote omitted).

             Here, the family court excluded the children’s testimony after hearing

argument from counsel but failed to make any findings to support its ruling during

the hearing. Nor did the court make any written findings or even address this

ruling at all in the July 24, 2019, order as the mother had requested. Therefore, we

must hold that the court abused its discretion in its decision to exclude the children

from testifying at the hearing. It is clear that the mother’s ability to present her

case was hampered based upon the amount of objections by the father that were

sustained on the grounds of hearsay. The information the mother sought to elicit

could have been introduced through the children’s testimony without any issues




                                          -23-
with hearsay. Therefore, we must vacate the family court’s July 24, 2019, order

and remand the matter for further proceedings.

             We are equally concerned about the substance of the July 24, 2019,

order for several reasons. The family court took judicial notice of the 2016

juvenile actions, which predated the November 21, 2017, cutoff date from which

the parties were permitted to introduce evidence. The court apparently held the

mother accountable for failing to file medical records (although the record does

contain medical records) and for failing to file a DNA action related to her

allegations of abuse by the father. The court found it was in the children’s best

interest to continue to attend school in the father’s district but did not include any

factual findings to support this. Finally, the court ordered the mother to complete a

mental health assessment “as previously” ordered, despite the fact that she had

done so and her examining psychologist testified at the hearing about this

examination and his conclusions. The order is devoid of the necessary factual

findings to support the family court’s ultimate decision that the children were to

remain with the father for the school year after the mother appeared to have met

the two pre-conditions to have the children returned to her for the school year.




                                         -24-
              For the foregoing reasons, the July 24, 2019, order of the Kenton

Family Court is vacated, and this matter is remanded for further proceedings in

accordance with this opinion.5

              COMBS, JUDGE, CONCURS.

              THOMPSON, K., JUDGE, CONCURS AND FILES SEPARATE

OPINION.

              THOMPSON, K., JUDGE, CONCURRING: While I agree that it is

appropriate to vacate and remand for an order which remedies the problems the

majority opinion has identified, namely the lack of sufficient factual findings and

inconsistencies regarding what evidence was to be considered, I write separately to

clarify how the family court should proceed regarding the children’s potential

testimony on remand.

              The mother relied on Coleman v. Coleman, 323 S.W.3d 770 (Ky.App.

2010), to justify her position that the children either needed to be interviewed in

chambers or testify by avowal, and declined to address Addison v. Addison, 463
S.W.3d 755 (Ky. 2015), in her appellate reply brief even after the GAL’s appellate

brief pointed out that Addison overruled Coleman.




5
  We are aware that the family court judge who presided over the hearings at issue and entered
the order on appeal is no longer on the bench.

                                              -25-
              While the majority opinion extensively quotes from Addison, and

explained how it overruled Coleman, very little of the opinion is devoted to

analyzing how it and other case law it built upon applies to the factual situation

before us, when it would be appropriate for a family court to exercise its discretion

to decline to permit calling children to the stand or interviewing them in chambers,

and what factual findings would be sufficient to uphold such an exercise of

discretion.

              Prior to Addison, it was well established that it is discretionary

whether the trial court interviews children in chambers in a custody, timesharing,

or visitation dispute. See Brown v. Brown, 510 S.W.2d 14, 16 (Ky. 1974); Miller

v. Harris, 320 S.W.3d 138, 143-44 (Ky.App. 2010).

              In Chappell v. Chappell, 312 S.W.3d 364, 365 (Ky.App. 2010), the

Court upheld a trial court’s decision not to interview the children as an appropriate

exercise in discretion, explaining as follows:

              The separation and divorce were particularly
              acrimonious, and although the children were not of
              tender years, the trial court was seriously concerned
              about the potentially lasting effects resulting from an in-
              chambers interview. Although the children were
              available and could have been called to testify, both of
              the attorneys of record declined to summon them to the
              witness stand—presumably electing to spare them a
              possibly traumatic experience in eliciting testimony that
              had already been presented from other sources. After
              reviewing “an abundance of other evidence introduced
              about the children and their relationships,” the court

                                          -26-
             made a carefully deliberated decision “not to further
             bring the children into the middle of this dispute.”

Therefore, a suitable reason for declining to interview the children in-chambers

was that the trauma it would cause the children was not in their best interest given

that their testimony was not needed given the availability of other evidence.

             In Coleman, 323 S.W.3d at 771, the trial court refused to require a

ten-year-old to testify in her parents’ divorce case, citing concerns about her age,

“the pressure that testifying would put on her[,]” and “putting a child of that age in

the position of having to choose between her parents[]”; the trial court also refused

to either allow the child’s testimony to be taken by avowal or to interview the child

in chambers. In reversing, the Court of Appeals applied the reasoning from an

assault case, Leahman v. Broughton, 196 Ky. 146, 244 S.W. 403, 403-05 (1922), in

which a child was permitted to testify as an eye witness, in holding “it was error to

exclude the child’s testimony without a preliminary examination by the trial judge

to determine her competency[,]” but it noted that Kentucky Rule of Evidence

(KRE) 611(a)(3) was available “to protect the child from harassment or

embarrassment.” Coleman, 323 S.W.3d at 772. This established a system in

which if children were called to the stand by their parents in a divorce case, they

had to testify if competent, whereas it was discretionary as to whether the trial

court would interview them in chambers.




                                         -27-
             Addison was a divorce case in which a mother requested that her

children be allowed to testify about their wishes for custody and timesharing. The

trial court declined to allow them to be interviewed in chambers. On appeal the

mother did not dispute that the trial court had the discretion to decline to interview

the children in camera pursuant to KRS 403.290(1) but argued “neither KRE 611

nor KRS 403.290(1) can be interpreted to exclude a child when called as a witness

by a party in a custody proceeding.” Addison, 463 S.W.3d at 763. The Court of

Appeals agreed, relying on Coleman. The Kentucky Supreme Court disagreed,

holding that “the decision to permit a child to testify in a proceeding involving

custody or visitation should be left to the sound discretion of the trial court.”

Addison, 463 S.W.3d at 764.

             As indicated in Addison, the family court “should have wide latitude

in protecting the child[]” from being subjected to being forced to testify by a parent

seeking to “put her children directly in the ‘line of fire[.]’” Id. at 764 (quoting

Parker v. Parker, 467 S.W.2d 595, 597 (Ky. 1971) and C.T. v. F.T., No. 2007-CA-

001452-ME, 2008 WL 5215939, at *5 (Ky.App. Dec. 12, 2008) (unpublished)).

Similar concerns supported the exclusion of the children from being interviewed in

chambers in Chappell.

             The majority opinion fails to address the mother’s argument that she

should have been permitted to take the children’s testimony by avowal. This


                                          -28-
leaves uncertainty. I would unequivocally state that a request to take the children’s

testimony by avowal after the family court makes a ruling that it is in the children’s

best interest not to testify is properly prohibited. Just as the Court in Addison

indicated “the decision to permit a child to testify in a proceeding involving

custody or visitation should be left to the sound discretion of the trial court”

because “[t]o hold otherwise would render the protection afforded by KRS

403.290(1) meaningless[,] Addison, 463 S.W.3d at 764, I believe that requiring

children to testify through avowal also renders the protection afforded by KRS

403.290(1) meaningless, and such an action would subject the children to the very

evils that the family court was likely trying to prevent. Additionally, the children’s

avowal testimony is unnecessary as the mother could proffer the substance of what

the children would have testified to for review. See Hall v. Smith, 599 S.W.3d 451,

455 n.3 (Ky.App. 2020).

             I recognize that sometimes it will be important for children to testify

as to their wishes concerning custody, timesharing, and visitation. As explained in

May v. Harrison, 559 S.W.3d 789, 790-91 (Ky. 2018), family courts are certainly

authorized pursuant to KRS 403.290(1) to find out the basis for those wishes,

including exploring allegations of sexual abuse. However, such a decision is best

left to the discretion of the family court.




                                          -29-
             While the majority opinion is correct that factual findings should have

been made as to why the family court would not permit the children to be called to

the stand or interviewed in chambers, the family court enjoys wide discretion in

this area. The majority opinion is focused on the mother’s ability to present her

case where she was stymied in testifying as to what the children said to her, and

stating that “[t]he information the mother sought to elicit could have been

introduced through the children’s testimony without any issues in hearsay[,]” may

lead the family court to erroneously assume that the majority seeks to require it to

allow the children to testify on the stand, testify by avowal, or be interviewed in

chambers.

             This is of course not what is required under Addison or our existing

case law. There are other avenues that the mother could have pursued to try to

establish why she was the better choice to be primary residential custodian. The

mother was not entitled to the children’s testimony. The mother, in failing to try to

obtain other sources of information besides the children’s testimony or her

recitation of what she claimed they had told her, failed to act in a prudent manner.

I agree with the family court that if the children had suffered from and been treated

for numerous infections, there should have been medical records which could have

been introduced to substantiate such a claim. Had such records been introduced,

the family court may have been more willing to interview the children.


                                         -30-
             The family court appears to have made a credibility determination

against the mother, which it was entitled to do so in coming to its ultimate decision

about where the children should reside. Even had the children testified on the

stand or been interviewed in chambers, the family court would have been entitled

to make credibility determinations against their testimony. Further, even if the

family court believed what the children related, it would have been within its

discretion to determine, based on all of the evidence and pursuant to KRS 403.270,

that it was in their best interest to continue living with their father.

             It is my belief that, considering the facts in this case, a simple

statement from the family court that the children testifying or being interviewed in

chambers would not be in their best interest and explaining why this was the

court’s belief would have sufficed to uphold its decision as to this issue.

             Accordingly, I concur.




 BRIEFS FOR APPELLANT:                       BRIEF FOR GUARDIAN AD
                                             LITEM:
 Carol L. Risk
 Covington, Kentucky                         Howard L. Tankersley
                                             Covington, Kentucky




                                           -31-